Citation Nr: 1746283	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-30 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1981 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In December 2014, the Board remanded the issue for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998). 

By way of background, the RO granted service connection for osteoarthritis of the left knee at 10 percent effective October 1987, but the rating was reverted to zero percent as of April 1990.  The Veteran was again granted a rating of 10 percent effective January 2004.  The Veteran contends that she is entitled to a rating in excess of 10 percent for her osteoarthritis of the left knee.  Further, the Veteran claims that she is entitled to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

In October 2014, the Veteran testified at a Travel Board hearing. The transcript of the hearing is of record.  However, the Veterans Law Judge (VLJ) who conducted the hearing and signed the previous Board remand is no longer available to participate in the Veteran's appeal.  The Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claim.  However, the Veteran did not invoke her right to appear at an additional hearing, and as such, the Board will proceed with adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's osteoarthritis of the left knee has been manifested by pain, flexion limited at worst to 60 degrees and no limitation of extension; but not by ankylosis, recurrent subluxation, or lateral instability of the left knee. 

2. The Veteran's service-connected disabilities do not preclude her from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for osteoarthritis of the left knee have not been met. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).

2. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a May 2009 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate her claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of her claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, or her representative, alleged prejudice with regard to notice.  Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, military personnel records, and records from the Social Security Administration.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded VA medical examinations in September 2008, June 2009, February 2016, and April 2017. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's osteoarthritis of the left knee may be rated separately under Diagnostic Codes 5003, and Diagnostic Code 5260 and 5261, but any separate rating must be based on additional compensable disabling symptomatology. VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  

Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Diagnostic Code 5003 (2016).

Separate ratings under Diagnostic Code 5260, for limitation of flexion of the leg, and Diagnostic Code 5261, for limitation of extension of the leg, may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each diagnostic code. VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).  

Pursuant to Diagnostic Code 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees. A 20 percent rating is warranted for knee flexion limited to 30 degrees. A maximum 30 percent rating is warranted for knee flexion limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).  

As for extension, pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for knee extension limited to 10 degrees. A 20 percent rating is warranted for knee extension limited to 15 degrees. A 30 percent rating is warranted for knee extension limited to 20 degrees. A 40 percent rating is warranted for knee extension limited to 30 degrees. A maximum 50 percent rating is warranted for knee extension limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Codes 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). Those disabilities are not shown on examination, and the Board thus finds that application of those diagnostic codes is not warranted. 38 C.F.R. § 4.71a (2016).

As an initial matter, the Board notes that the Veteran argued that she is entitled to an increased rating in excess of 10 percent for osteoarthritis of the left knee. When dealing with an increased rating claim, the appropriate period on appeal dates to one year prior to the date of the Veteran's claim. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). Here, the Veteran applied for an increased rating on May 18, 2008.  As such, the issue before the Board is entitlement to an increased rating in excess of 10 percent for the one year prior to the Veteran's claim for an increase, which is May 18, 2007.

At the October 2014 hearing, the Veteran testified that due to her left knee osteoarthritis she is unable to squat, stoop, or run.  She further explained that climbing stairs and prolonged walking was difficult as her knee is unstable and would give away.  

A review of the medical evidence of record does not show any significant deficiencies in the Veteran's left knee that would warrant a rating in excess of 10 percent.  For instance, in the February 2008 VA examination it was noted that the Veteran complained of left knee crepitation, painful movement, mild swelling, instability, and weakness.  However, there were no episodes of dislocation, subluxation, or locking documented.  Further, upon physical examination, the Veteran had full range of motion on extension, and she was able to perform flexion of her left knee to 130 degrees with no additional limitation noted on repetition.  No instability was observed on examination.  

Likewise, in the September 2008 VA examination it was noted that the Veteran reported swelling, weakness, stiffness, and instability of her left knee but no subluxation, dislocation, or joint ankylosis.  Upon physical examination, the Veteran's range of motion on flexion was more limited than that noted on the February 2008 examination, with flexion limited to 65 degrees, but no limitation of extension or instability was noted, and there were no additional limits on repetitive motion testing.   Again, these findings are consistent with a rating of no more than 10 percent for osteoarthritis of the left knee. 

In the June 2009 VA examination, there was no significant worsening or improvement of the Veteran's osteoarthritis of the left knee.  The Veteran continued to report swelling, weakness, stiffness, and instability in her left knee, but again denied having locking episodes, dislocation, subluxation, or joint ankylosis.  Upon physical examination, the Veteran was able to perform flexion to 60 degrees and extension to 0 degrees with no additional limits on repetitive motion testing. 

In an October 2014 Knee and Lower Leg Conditions Disability Benefits Questionnaire, the private examiner noted that the Veteran was able to flex her left knee to 120 degrees and extend to 0 degrees with no signs of recurrent subluxation and lateral instability.  Despite this finding, the examiner also stated that there was extremely unfavorable ankyloses at 90 degrees. This is internally inconsistent as the Veteran had almost full range of motion in her left knee.  Accordingly, due to the internal inconsistency, the Board finds no probative value as to the findings from this examination. 

Despite the inconsistent findings from the October 2014 VA questionnaire, the treatment records show that in 2014 the Veteran had moderate degenerative joint disease on the left knee with joint space narrowing, and subchondral sclerosis of the medial and lateral proximal tibias.  

In the February 2016 VA examination, the Veteran was able to flex her left knee to 90 degrees and extend to 0 degrees.   The Veteran had normal strength and reflexes in her lower left extremity.  Further, the Veteran was noted to have no lateral instability.  A joint stability testing was performed and the Veteran exhibited normal anterior stability, posterior stability, medial stability, and lateral stability.  In addition, repetitive testing showed that the Veteran was able to perform at least three repetitions without additional functional loss or range of motion.  The findings from the VA examination are also consistent with the record.  The records around this time also noted normal gait, reflexes, and strength.  Furthermore, the treatment records show that the Veteran had normal range of motion in her bilateral lower extremities in all muscle groups with no ligamentous laxity at either knee.  

In the most recent VA examination in August 2017, it was noted that the Veteran exhibited normal range of motion in her knees.  Specifically, the Veteran was able to perform flexion to 140 degrees and extension to 0 degrees.  Pain was noted on the examination but was determined not to result in or cause functional loss.  Again, the Veteran had no joint ankylosis, history of recurrent subluxation, lateral instability, or recurrent effusion.  The Veteran underwent joint stability testing, and her results were again normal.  Likewise, a repetitive use test of her left knee with at least three repetitions resulted in no additional functional loss or limitation of motion. These findings are consistent with the November 2016 x-ray scan of the left knee that showed only mild tricompartmental osteoarthritis.  

The Board notes that the additional limitation the Veteran experienced due to pain and other factors on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  As such, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for osteoarthritis of the left knee.  Specifically, a November 2016 x-ray scan of the left knee only showed mild tricompartmental osteoarthritis.  Physical examination of the Veteran's left knee has revealed flexion limited, at worst, to 60 degrees during the appeal period, and full extension.  These findings do not support separate ratings under Diagnostic Code 5260 or 5261.  Further, joint stability testing has consistently shown normal findings that do not support her allegations of instability.  However, considering the Veteran's consistent complaints of pain on motion, the Board finds that the Veteran is entitled to a 10 percent rating for osteoarthritis of the left knee, which is the highest rating allowable under Diagnostic Code 5003 without evidence of further limitation of motion.  The Board has examined the evidence but does not find evidence to support a finding that a greater level of limitation of motion due to pain or other factors has been shown that would warrant any higher or separate rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340 (a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran does not have a single service-connected disability ratable at 60 percent or more, or a disability ratable at 40 percent or more with additional service-connected disability to bring the combined rating to 70 percent or more.  Specifically, service connection is currently in effect for degenerative joint disease, rated at 20 percent; osteoarthritis of the left knee, rated at 10 percent; and right knee osteoarthritis associated with left knee osteoarthritis, rated at 10 percent.  The Veteran's combined disability rating is 40 percent.  Accordingly, the Veteran does not meet the schedular criteria for TDIU.          

However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of the assignment of a TDIU rating on an extraschedular basis.  38 C.F.R. § 4.16(b) (2016).  

The evidence of record indicates that the Veteran has been employed in various occupations such as customer service representative, bank teller, ramp agent, ground handler, and laborer.  Although the Veteran's service-connected disabilities may prevent the Veteran from arduous work, they do not preclude all work.  The Board acknowledges the opinion from the Veteran's treating phyisican, in which the doctor stated that the Veteran would likely not be able to find gainful employment as she is unable to work in jobs that require physical strength, walking, stooping, lifting or sitting for significant periods of time.  However, the Board gives little probative value to the treating physician's opinion as it is inconsistent with the record, as explained above, and the other opinions in the file. Specifically, the VA examiners all opined that the Veteran is capable of working at least light to sedentary work.  For instance, the February 2008 VA examiner opined that the Veteran is able to perform light physical employment and any sedentary position.  The September 2008 VA examiner similarly opined that the Veteran is capable of sedentary employment.  The April 2017 VA examiner opined that the Veteran could work with some exertional and non-exertional limitations.  The Board finds the VA examiners competent and credible and assigns great probative weight to their opinions as they are consistent with the record.  As such, the Board finds that referral of the issue of entitlement to a TDIU on an extraschedular basis is not warranted.  

As the medical evidence shows that the Veteran is not unable to secure and follow a substantially gainful occupation as a result of her service-connected disabilities, and in light of the other evidence, including the Veteran's work history and the relatively mild nature of her service-connected disorders, the Board finds that there are no unusual or exceptional disability factors warranting referral of the Veteran's claim for TDIU under 38 C.F.R. § 4.16(b).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to TDIU is not warranted. 38 U.S.C.A. §5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis is denied.

Entitlement to a total disability rating based on individual unemployability is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


